I                                                      FILED IN
                                                 1ST COURT OFAPPEALS
f                                                  HOUSTON. TEXAS


                     ORIGINAL                     APR'7 »
                                                CHRISTOPHER A. PRINE




                            NO. 01-15-00119



                      APPELLANT'S OPENING BRIEF




                               IN THE
                       TEXAS COURT OF APPEALS
                            FIRST DISTRICT




                       CHARLES MANDEVILLE, V
                             Appellant

                                  vs.



                        DEBORAH MANDEVILLE
                               Appellee.




                 APPEAL FROM THE 387™ DISTRICT COURT




    April 2015                             Charles Mandeville, V
                                           1323 Sunset Lane
                                           Guymon, OK 73942
                                           (505)417-9933
                                           Appellant Pro Se
                                   PARTIES


Charles Mandeville, V
1323 Sunset Lane
Guymon, OK 73942
(Pro Se)

Deborah Mandeville (Crowley),
represented by:
Vicki L. Pinak
Pinak Law Firm, PLLC
12946 S. Dairy Ashford Road, Ste. 400
Sugar Land, TX 77478
                             TABLE OF CONTENTS


STATEMENT OF THE CASE                                                            1


STATEMENT REGARDING ORAL ARGUMENT                                                1


ISSUES PRESENTED FOR REVIEW                                                      2


RELEVANTFACTS                                                                    2


SUMMARY OF ARGUMENT                                                              5


ARGUMENT                                                                         7

1.    The District Court Abused Its Discretion By Excluding A Post-Martial Separate
      Property Agreement From the Jury Where The Exclusion Was The Result of An
      Unnoticed Discovery Motion That Was Not Made Until The Eve of Trial, And
      The Issues Within The Motion Were Being Raised For The First Time.          7

2.    The District Court Abused Its Authority By Imposing On Appellant Supervised-
      Only Visitation For Seeing Any Of His Children When No Such Request Was
      Even Made In Any Pleading, And No Grounds At All Were Stated For Seeking
      Any Deviation From The Standard Possession Order.                         12

CONCLUSION                                                                      14



                           TABLE OF AUTHORITIES


CASES:


Boateng v. Trailblazer Health Enters,, L.L.C., 171 S.W.3d 481 (Tex. App. Houston
[14th Dist] 2005                                                               7

Cockerham v. Cockerham, 527 S.W.2d 162 (Tex. 1975)                              10

Fanning v. Fanning, 828 S.W.2d 135 (1992)                                        8

Goetz v. Goetz, 534 S.W.2d 716 (Tex.Civ.App.-Dallas 1976)                       10


                                        ii
                               STATEMENT OF THE CASE


       This is a divorce case that was initiated January 17,2014 by appellee Deborah

Mandeville (Crowley). (CR 8)1 After Appellant Charles Mandeville Answered the

petition, he filed a counter-petition for divorce March 21,2014 which demanded a

jury trial. (CR 30). After Answering the counter-petition, Appellee Deborah

submitted a Second Amended divorce petition in August 2014. (CR 123). After

entry of several interim and temporary orders, the case was set for trial and tried by a

jury October 22,2014. (CR 321 - 327). A final decree of divorce was entered

November 12,2014. (CR 377). Appellant filed a Motion for New Trial December

12,2014. (CR443).2 Whennoaction was taken on the motion, the notice of appeal

was filed February 10,2015, within the 60 day period allowed from the new trial

motion filing date. (CR515).

                   STATEMENT REGARDING ORAL ARGUMENT


       Appellant believes all issues will be sufficiently set forth in the briefs, and no

oral argument may be necessary.




       i <
         CR' refers to the Clerk's Record and page number.

       2The clerk's record incorrectly shows a date of December 24, 2014. Appellant has
previously submitted a letter requesting correction of the incorrect date.

                                               1
                          ISSUES PRESENTED FOR REVIEW


1.     Did The District Court Abuse Its Discretion By Excluding A Separate Property
       Agreement From the Jury As a Result of An Unnoticed Discovery Motion
       (Disguised Inside a Motion in Limine) That Was Not Made Until The Eve of
       Trial, And The Issues Within The Discovery Motion Were Being Raised For
       The First Time?


2.     Did The District Court Err In Deviating From The Standard Possession Order
       And Imposing On Appellant Supervised-Only Visitation For Seeing Any Of
       His Children When No Such Request Was Even Made In Any Pleading, And
       No Grounds Were Stated At All For Making Any Deviation?

                                   RELEVANT FACTS


       The parties to this case were married in New Mexico in June 2000. (CR 9 and

30). On June 25, 2001, and while still in New Mexico, they executed an agreement

that transmuted community property to separate property under New Mexico law.

(CR 30). The document expressly states that each spouse "divests [him or her] from

any right, interest, or claim [each] may have in, or to, any community property",

including wages and income of any sort 'that was acquired by the parties own labor

and/or initiative' at least from the date of execution and forward. This document was

recorded in the Socorro County, New Mexico records on July 20, 2001. (Id). Prior

to this divorce proceeding, no attempt was ever made by either party to alter/amend

this document. [No such claim in appellee's responses to counter-petition].3


         The parties eventually moved away from New Mexico, and were living in Illinois
(a non-community property state). In February 2013 appellant moved to Oklahoma for a
job, and expected his then-wife to join him after the school year was over for the children.
                                                                                (continued...)
       Appellee Charles filed a counter-petition in response to the initial Petition

filed. The counter-petition alleged the existence of, and provided a copy of, the

separate property agreement. (CR 30). In response to the counter-petition, Deborah

submitted a 'Supplemental Amended Answer' alleging denial of a valid separate

property agreement, fraud in the inducement, unconscionableness, lack of fair and

reasonable disclosure, vagueness, and breach of the agreement by Charles. (CR

184). The trial court never considered or ruled on any of the separate property

agreement issues. And (for reasons described below) although the jury was never

allowed to see the agreement, it was nonetheless asked whether appellant Charles

had committed the sort of fraud alleged in the 'Supplemental Amended Answer'. It

ultimately answered 'no'. (CR 358-360).

      At a pre-trial conference just prior to the trial starting, for the first time ever,

appellee's counsel handed appellant a 'motion in limine'. (CR 319). Among other

things in this last minute surprise was an unnoticed motion concerning vaguely

described discovery issues. It sought exclusion of specific items of evidence, which

included the 13 year old separateproperty agreement that had been executed by the

parties. (CR 319) Although this portion of the motion did not even complywith the



      3(...continued)
Since then, appellant's domicile has been in Oklahoma. He has not been a resident of,
and has had nothing to do with Texas. It was only after appellee Deborah fled to Texas
from Illinois that she began this divorce proceeding.
general Texas Rules of Civil Procedure or the trial court's own local rules regarding

discovery disputes,4 the trial court considered and granted the motion anyway,

excluding the 13 year old agreement from the jury. (CR 337).

       Other than appellant's retirement accounts, the sole property at issue was

personal property already held in the respective party's possession, and separate

personal bank accounts. There was no real estate, no investments, and no joint

accounts of any sort. The existence of de facto separate property was also reflected

in the trial court's own ultimate 'Division of Martial Estate' portion of the Final

Decree of Divorce. (See CR 377). The only meaningful property change that

occurred was appellee Deborah being awarded 100% of appellant's retirement

accounts (with no explanation for this grossly unequal division, even assuming this

could have been subject to a community property claim). There was no other



       4T.R.Civ.P. 215.1 requires "reasonable notice to other parties" for any discovery
dispute to be heard. It could hardly be considered 'reasonable notice' for someone to
hand an opposing party a discovery motion (or anything containing a discovery dispute)
as that party is walking into the courtroom for purposes of a hearing on that motion. In
addition, the trial court's own Local Rules require at least 10 days notice for motions (See
L.R. 3.3.3) and any discovery sanction related motions must contain the exact text of the
both the discovery request and response within the motion itself (See L.R. 3.3.6). Instead
of following these rules, Petitioner's counsel decided to side-step them and couch these
matters within a 'Motion in Limine' (something not even mentioned in any rule of
procedure), and the Court went along with this. But since specific rules exist regarding
discovery disputes/sanctions, those rules would exclusively govern (see T.R.Civ.P. 2)
instead of some undefined, catch-anything-else, motion in limine. Since the above rules
were not followed, the Court should not have even entertained opposing counsel's
discovery dispute via its slick side-step of the specific rules regarding this type of dispute.
substantive change in either party's property rights.

        Without any explanation, the trial court also deviated from the child standard

possession order in the Final Decree of Divorce and imposed on appellant supervised

only visitation for seeing any of his children. (CR 381-383). This is so even though

no grounds were stated for seeking this deviation from the standard order. (CR 125).

Moreover, the only condition ever requested in any petition was supervised visitation

if appellant would be "in possession of all of the children at the same time".

        On December 12,2014, within 30 days of the filing of the Final Decree,

appellant filed his Motion for New Trial which argued (1) the discovery ruling was

abusive since (i) the discovery issues (masquerading inside the Motion In Limine)

had been raised too late and should not have even been considered at all, (ii) even if

they could have been considered, the exclusion sanction was excessive/abusive, and

(2) no support existed for deviating from the child standard possession order. (CR

443).                                                                    !

                             SUMMARY OF ARGUMENT


        The trial court seriously abused its discretion by even entertaining an alleged

discovery dispute (which was masquerading under the name 'Motion in Limine')

concerning discovery issues that were only being raised for the first time on the eve

of trial (and did not comply with the general and local rule requirements for noticed

discovery motions). It has been held more than once that a party waives any
discovery dispute when they wait until the last minute to present it.

      But to make matters worse, the court went from making a completely initial

determination about the dispute, by-passed any (initial) order (to compel responses),

any lesser sanction if the order to compel was not obeyed, and went straight to an

exclusion sanction. The Supreme Court has held this sort of action to unquestion

ably be abusive. The exclusion also seriously invaded the province of the jury to

decide what may be separate property. It also took from the jury the question of the

validity of the agreement — an issue that had been raised by appellee herself. After

effectively removing the separate property agreement decision from the jury, the trial

court then proceeded to simply ignore the entire matter in its Final Decree.

      Next, the trial court should not have deviated from the standard possession

order for child custody. No grounds were even stated in appellee's Second Amended

Petition for making any such deviation. Moreover, the trial court even went beyond

any request from appellee for the deviation. While appellee's petition only sought

supervised visitation on appellant when he had possession of 'all of the children at

the same time', the court issued a supervised-only visitation restriction on appellant

regardless of the number of children he might possess. Since deviating from the

standard possession order is questionable enough in itself, certainly going beyond

what a party might request for a deviation cannot stand up.

      For these reasons, the trial court's exclusion order should be reversed/vacated,
along with its decision to award appellee the entirety of appellant's retirement

accounts. The order imposing on appellant supervised-only possession ofhis

children should also be vacated.


                                        ARGUMENT5

1.     The District Court Abused Its Discretion By Excluding A Post-Martial
       Separate Property Agreement From the Jury Where The Exclusion Was The
       Result of An Unnoticed Discovery Motion That Was Not Made Until The Eve
       of Trial, And The Issues Within The Motion Were Being Raised For The First
       Time.


       Paragraph 4 of the purported 'Motion In Limine' refers to a purported 'failure

to respond to the interrogatory request requiring each item of separate property to be

identified.' Paragraph 5 refers to a 'Request For Production that was not timely

produced'. Based on these vague references to purported discovery misconduct by

appellant, the motion sought to exclude any reference to any 'specific item, bank

account, or retirement account as being [appellant's] separate property'. The motion

did not (and couldnot) refer to any prior Orderfor any such disclosure or 'inventory'

since none existed.6 Nor did any prior discovery order exist that addressed the

         Since appellant's motion for new trial raised the issues presented in this appeal,
that motion preserved these issues. Boateng v. Trailblazer Health Enters., L.L.C., 171
S.W.3d 481, 491 (Tex. App. Houston [14th Dist.] 2005 (holding parties preserved error
where they filed a motion for new trial after the trial court retroactively converted a
preliminary hearing into a trial on the merits); Rudisell v. Paquette, 89 S.W.3d 233, 236
(Tex.App.—Corpus Christi 2002, no pet.) (appellant preserved his issue regarding lack of
particularity in the sanctions order by filing a motion for new trial which detailed issues).

        It should be noted that there is no general, standing, statutory requirement for
                                                                                 (continued...)
specific discovery issues that were being raised. So opposing trial counsel Waited

until the eve of trial to bring up the discovery issue, and the discovery sanction

sought right out of the gate was an exclusion order on key evidence, without any

prior determination that a discovery violation even existed or any order compelling

responses. Nonetheless, based on this, the trial court ruled that appellant:

       "shall not mention or refer to a specific item, bank account, or retirement
       account, as being his separate property as CHARLES MANDEVILLE, V,
       failed to respond to the Interrogatory request requiring him to identify and
       state the value of each item he claims is his separate property." (CR 338).

Appellant was therefore barred by this order from making any reference to the fact

that separate property might exist, much less to the separate property agreement since

it specifically listed these types of items.

       As an initial matter, appellant would point out that courts have held that a

party Who does not obtain an order compelling discovery responses, and waits until

the eve of trial to complain about discovery issues has waived them. Mandell v.



       6(...continued)
making any pre-trial 'inventory' of separate property. In fact, the term 'inventory' only
appears one place in the entire Family Code (§ 6.502). This statute addresses 'Temporary
Injunction and Other Temporary Orders'. No such order was ever issued in this case.
Moreover, cases exist where separate property was determined by reference to the
separate property agreement alone, Without any 'inventory'. Williams v. Williams, 720
S.W.2d 246, 248-249 (Tex.App.-Hous. (14 Dist.) 1986) (trial court correctly
characterized items as separate property since they Were "by definition in the agreement";
no separate 'inventory' even mentioned in case); Fanning v. Fanning, 828 S.W.2d 135,
(Tex.App.-Waco 1992) (judgment reversed where trial court failed to enforce separate
property agreement, and divided property contrary to agreement; separate property was
listed in agreement; no separate 'inventory' even mentioned in case).

                                               8
Mandell, 214 S.W.3d 682, 691-692 (Tex.App.-Houston [14th Dist] 2007) (evidence

exclusion claim waived where no prior order compelling discovery, and party waited

until eve of trial to file discovery sanction motion). Based on this alone, the trial

court should have disregarded any initial complaints about discovery on the eve of

trial. But even if it could/ should have considered the complaints, the sanction it

imposed was abusive.

      In discussing discovery sanctions in TransAmerican Natural Gas Corp. v.

Powell, 811 S.W.2d 913 (1991) the Texas supreme court held that a sanction "should

be no more severe than necessary to satisfy its legitimate purpose", and that a court

must "consider the availability of less stringent sanctions and whether such lesser

sanctions would fully promote compliance". Id, at 917. The court when on to state

that 'trial by sanctions' is not justified, and a sanction which is so severe as to

"preclude presentation of the merits of the case should not be assessed absent a

party's flagrant bad faith or counsel's callous disregard for the responsibilities of

discovery under the rules". Id at 918. After noting nothing in the record of that case

showed any consideration by the trial court of any lesser sanction, the supreme court

held the trial court abused its discretion in imposing a sanction that resulted in

dismissal of the claim.


      In this case, the trial court's imposition of the exclusion sanction plainly

precluded presentation of the merits of the case regarding separate property, and
effectively resulted in a default on that issue by appellant. But, just as in Trans-

AmericanNatural Gas, there is nothing in the record which shows any attempt at any

lesser sanction by the trial court. Moreover, there is not even anything in the record

of the motion (or hearing) which showed any 'flagrant bad faith' on appellant's part.

The discovery issues opposing counsel raised were essentially being raisedyor the

first time, and therefore the motion had to be seeking an initial determination of

whether any discovery violation had even occurred at all (and it all only occurred on

the eve of trial). To jump from making an initial determination of a discovery

violation occurring to the immediate imposition of an exclusion sanction is leaping a

huge chasm, and would not stand up under the test of TransAmerican Natural Gas.

       This would be especially true where a jury right is involved. In divorce cases,

when a proper jury demand is made, it is the jury's exclusive province to determine

what may be separate or community property, and reversible error if all relevant

disputed facts are not submitted to the jury. Goetz v. Goetz, 534 S.W.2d 716, 718

(Tex.Civ.App.-Dallas 1976) (reversing decision where pertinent property facts

excluded from jury). A court must also abide by the jury's determination of separate

and community property in any property division. See Cockerham v. Cockerham,

527 S.W.2d 162,173 (Tex. 1975) ("Though the trial court has wide discretion in

dividing the propertyof the spouses as it feelsjust and in disregarding advisory

answers of the jury, it may not ignore the jury's answers which extend to issues of


                                           10
fact from which the status ofproperty is determined.")

        This issue gets even more ridiculous when: (1) consideration is given to the

fact that the very validity of the separate property agreement was specifically put in

dispute by appellee Deborah's own Answer to the Counter-Petition, and (2) the jury

was specifically asked whether appellant had committed acts that might invalidate

the agreement. Despite these circumstances, the jury was precluded from seeing the

agreement itself. That, of course, is senseless by itself. But it gets 'better'! After the

trial, the trial court then summarily ignored the issues about the agreement that had

been specifically raised by appellant in his counter-petition, and appellee Deborah's

own 'Supplemental' Answer to the Counter-Petition. It just summarily rendered a

Final Decree without even mentioning the separate property agreement issue.

        Given the above circumstances, and the absolute right of a jury to determine

the character of the property involved, it was an abuse of the trial court's discretion

to summarily exclude a key agreement that long ago declared the separate property

intentions of the parties. This agreement, and listing ofproperty items within it, was

known by everyone long before any trial, was plainly a factor in any determination

concerning the character of any property, and its application was an issue for the jury

to decide. By excluding it, the trial court improperly invaded the province of the

jury.

        But even beyond this, the trial court then proceeded to summarily ignore issues

                                           11
concerning the validity of separateproperty agreement that appellee Deborah herself

had put at issue. All these issues were raised in appellant's Motion For NewTrial,

which the trial court simplyignored. Clearly, all the above presents reversible error.

2.     The District CourtAbused Its Authority By Imposing OnAppellant
       Supervised-Only Visitation For Seeing Any Of His Children When No Such
       Request Was Even Made In Any Pleading, And No Grounds At All Were
       Stated For Seeking Any Deviation From The Standard Possession Order.

       In the Final Decree of Divorce the Court appointed appellant as a parent

possessory conservator of the children. But despite this appointment, the Court

issued a modified possession order which imposed supervised-only visitation on him

for seeing any of his children. (CR341). No grounds are stated in the Orderfor this

modification. The onlything everrequested in anypetition was supervised visitation

if appellant would be "inpossession of all ofthe children at the same time" (CR

125), and no amendment ofthis requests exists. Moreover, no grounds were alleged
for even this requested modification. (Id).

      The Texas Family Code §153.252(a)-(b) includes a rebuttable presumption

thatthe standard possession order "provides reasonable minimum possession of a

child for a parent named as possessory conservator orjointmanaging conservator"

and "is in the best interest of the child." A partyseeking a deviation from the

standard possession order has the burden to establish that the modification is in the

best interest ofthe child. Prause v. Wilder, 820 S.W.2d 386, 387 (Tex. App. 1991).
Since a party seeking the deviation has this burden, they would clearly have the
                                          12
obligation of making allegations in their petition to satisfy that burden. See, e.g.

Smith v. Aramark Corporation, 13-11-00500-CV (Tex.App.-Corpus Christi

7-31-2014) p. 7 (party's failure to make allegations in pleadings against presumption

contrary to their position provided no evidence to overcome presumption); In re

Sullender, 12-12-00058-CV (Tex.App.-Tyler 7-11-2012), p. 4 (failure to make

appropriate allegations against presumption in favor of opposing party fails to

overcome presumption).

      Here, although a standard possession order modification was requested in

appellee's amended petition, no grounds whatsoever were alleged for any such

modification. This alone should have resultedin the failure to state a claim for any

modification; and no modification allowed. The trial court abused its authority by

issuing a modification anyway when no grounds were even alleged for it.

      But even beyond the above, the only modification requested was supervised

visitation if and when appellant might be in possession ofall the children at the same

time. The trial court nonetheless went beyond that and imposed unconditional

supervised visitation on appellant, regardless of the number of children he may have.

Since no such request was ever even made, the trial court abused its authority for

imposing the supervised-only condition it did for appellant to see his children.

Therefore, the portion of the Final Decree imposing supervised-only visitation

should be reversed/vacated, and the matter remanded for a different order regarding

                                           13
child possession.

                                     CONCLUSION


      For the foregoing reasons, the portion of the district court's Final Decree

awarding appellant's retirement accounts to appellee should be reversed/ vacated.

The supervised-only visitation/possession restriction imposed on appellant to visit

and/ or possess his children should also be vacated. Appellant should also be

awarded his costs for this appeal.




                                                      is Jv^mdeville, y^~
                                                 Appellant In Pro Per




                         CERTIFICATE OF COMPLIANCE


      In accordance with T.R.A.P. 9.4, it is hereby certified that the foregoing
content consists of less than 4000 words.




                                            14
                          APPENDIX INDEX


Community Property Declaration and Agreement     -6

Order On Motion in Limine                         1

Jury Instructions                                 3

Charge of Court / Verdict Form                   .,9

Final Decree of Divorce                        ..19
                             CERTIFICATE OF SERVICE


        It is hereby certified that on the below date a copy ofthe foregoing document

were served on the following by depositing the same in a sealed envelope in the

United States mail with postage prepaid and addressed as follows:

Vicki L. Pinak
Pinak Law Firm, PLLC
12946 S. Dairy Ashford Road, Ste. 400
Sugar Land, TX 77478

(Counsel for Deborah Mandeville (Crowley))



Date:   /fn/ Ht >/APPENDIX
"Dukntinr?
                                                             FILED FOR RECORD
                                                           COUNTY OF SOCORRO
                                                           STATE OF NEW MEXICO
                                                           STATE         MEXICO                    _. #. j   ^(fj//»-
 Recordxng Requested By                     |       at                rvm rsrx        M          ^T/j/       3- X 7 /
                                                               JUL 2 0 2001
When Recorded Mail to:




                                        Space Above This Line For Recorder's Use
                                 _L




               COMMUNITY PROPERTY DECLARATION AND AQKKEMF.NT

                                                 Parties


"g"he parties to this agreement are Charles Mandeville, V, paternal spouse, and Deborah M.
Mandeville, maternal spouse, husband and wife, who on June 10,2000, in the State ofNew Mexkso
executed the vows ofmatrimony.

                             Intent of the Parties at Time of Marriage


    Itisthe intent ofboth parties, prior to, at the time ofmarriage and forever, signatory hereto on the
above date ofmarriageto liveharmoniousry together for theirlife time consistent with the common kw.

                                      Present Intent of the Parties


    It has come to the attention ofboth parties that the Laws of the State ofNew Mexico will attempt
to circumvent the intent of the parties at the tine of marriage, and it is by way of this Community
PropertyDeclaration and Agreement that theparties signatory heretowill, to this extent,maintain control
over their personal lives and property absent the interference ofstate community property laws.

   Itisthe intent ofthis agreement that each party herein delineates, defines and clearly expresses each
and the other's interest inthe community property of the other, as defined by the Laws ofthe State of
New Mexico, which have been and will contkue to be acquired prior to and/or during the marrkge of
the parties.

    This agreement isvoluntarily made, entered into, joined h, accepted by, and consented to byboth
husband and wifewithout reservation. Bom husband and wife have not been coerced, threatened,
intimidated or influenced in any manner whatsoever that would clearly express or imply that this
agreement hasnot been executed voluntarily andwithout duress.

   This agreement isentered into withrespect toNMSA 40-3-1, etal., oftheNew Mexico statutes, and
with respect to NMSA Section 40-3-8, which provides that classes of property are as follows:
"A. 'Separate Property'means:

   (5) Property designated asseparate propertybyawritten agreementbetween the spouses, including
   adeedorother written agreement coriceming property held bythe spouses as joint tenants or tenants
   in common inwhich the property is designated as separate property."
Prop/Agreement                                                              i
                                                                                                                 £>
                                           Adverse Spouse                       Qook S^7Pa_
                                                                                        -Page
                                                                                              ^St^
   Both of the above named spouse's communityproperty interests will be adversely affected by this
agreement. Therefore both spouses are the adverse parties to this agreement.

                       Intent to Divest and Transmute Community Property

    In that it has been determined that for the intent of the marriage consummated between the parties,
to be properly adhered to, that Deborah M. Mandeville, wife, voluntarily divest herselfof anyright,
interest, or claim she may have to, or in, any community property considered interest income, stocks,
bonds, dividends, wages, income, rental income or other earnings, and all realty and personal vehicles
whichCharles Mandeville, V acquiredby and through his own labor anoYor initiative which Deborah M.
Mandeville, wife,mayhaveacquiredbyand throughthe marriage ofCbarlesMandevifle, Vand Deborah
M. Mandeville on June 10, 2000. DeborahM. Mandeville further divests herselfof any community
propertyinterestshemayacquire in anyfutureinterestincome, stocks, bonds, dividends, wages, income,
rental income and/or all other earnings, and all realty and personal vehicles whichCharles Mandeville,
V may acquire by and through his own labor and/or initiative.

    Additionally it is the kitent of DeborahM. Mandeville, wife, to transmute such property from the
status ofcommunity property to the status ofseparateand personal property ofCharles Mandeville, V,
husband.


    In that it hasbeen determined that for the intentofthe marriage consummated between the parties,
to be properlyadheredto, that Charles Mandeville, V, husband, voluntarily divest himselfof anyright,
interest, or claim he may have to, or in, any community property considered interest income, stocks,
bonds, dividends* wages, income, rental income or other earnings, andaO realty andpersonal vehicles
which Deborah M. Mandeville acquired by and through her own labor andXor initiative which Charles
Mandeville, V, husband, mayhave acquired by andthrough the marriageofCharles Mandeville, V and
Deborah M. Mandevflle on June 10, 2000. Charles Mandeville, V fiuther divests himself of any
community property interest he may acquire in any future interest income, stocks, bonds, dividends,
wages, income, rental income and/or all other earnings, and al realty and personal vehicles Which
Deborah M. Mandevflle mayacquire by and through her own labor and/or initiative.

    Additionally, it is the intent ofCharles Mandeville, V, husband, to transmute saidproperty from the
status ofcommunityproperty to the statusofseparate and personal property ofDeborahM. Mandevflle,
wife.


                     Divestiture and Transmutation of Community Property

   That DeborahM Mandeville hereby, voluntarily andwithout reservation, conveys to herhusband as
thepersonal andseparate property ofCharles Mandeville, V, and thereby divests fromherself anyright,
interest or claim to, or in, the community property as set forth herein, effective from the date of this
agreement and forward; and that allinterest income, stocks, bonds, dividends, wages, income, rental
income orother earnings, and realtyandpersonal vehicles which CbarlesMandevifle, Vacquired byand
through his own labor and/or initiative, is now and forever hereafter transmuted from the status of
community property to the separate anddistinct personal propertyofCharles Mandeville, V, disposable
by him without the consent of and recourse to the adverse spouse.

   That Charles Mandeville, V hereby, voluntarily and without reservation, conveys to his wife as the
personal and separate property ofDeborah M. Mandeville and thereby divests from himselfany right,
Prop/Agreement                                                              2
                                                                                                           S
                                                                                  Book 5lJ_Paqe j£l£/ '
 interestor claim to, or in, the community property as set forth herein, effective from the date of this
agreement and forward; and thatall interest income, stocks, bonds, dividends, wages, income, rental
income orotherearnings, andrealty andpersonalvehicles which DeborahM. Mandeville aequired byand
through her own labor and/or initiative, is now and forever hereafter txaremuted from the status of
community property to the status of the separate and distinct personal property of Deborah M.
Mandevile, disposable byher without the consent of andrecourse to the adverse spouse.

                                     Express Property Exclusions

      Allother propertynot included witMnthe confinesofthe above section is considered exclusiveofthis
agreement as herein set forth Thisincludes, andis limited to, realty held injointtenancy and/or joint
tenancy incommon, orin anyother manner, other than inthe individual name ofthe maternal orpaternal
spouse, as the ease may be, which would subject said realty to the conimurrity property laws; family
vehicles, wearing apparel, gifts, orany othertangible orintangible items otherwise considered statutory
community property or the separate property ofthe maternal/paternal adverse spouse, as the case may
be.


      This section does notserve toprohibit the rnaternal/paternal adverse spouse, asthecase maybe,from
exercismg, at a later date, anyright to convey to eitheradversespouse, or divest from either adverse
spouse, me property excluded by this section Any modification ofthis agreement shall be set forth in
writing,signedanddatedbythe respectivespouses, andattached totheoriginal agreement Ifnecessary,
anymodification shall be recorded with the county recorder's office as requiredbylaw.

                                      Implied Property Inclusion

    All other property not expressly listed in the above section as a specific property exclusion is
considered included, by implication, intheDivestiture and Transmutation clauses ofthjs agreement, and
is hereby transmuted to the personal and separate property of the spouses, divested by the
matemal/patemaJadverse spouse and conveyedtothematemaVpaternal adverse spouse, asthe case may
be, as their own separate andpersonal property, including, but not limited to, taxdeferred annuities,
IRA's, savings accounts and allother property not expressly set forth within theExpress Property
Exclusions clause.


                       Common Law Obligation of Paternal Spouse - Defined

   It is understood that Charles Mandeville, V hasa Common Lawduty and obligation to provide for
hiswife, children, and otherdependents, andto support them, clothemem,feed them,shelter them and
generally provide for the necessities of life and for their well-being pursuant to the customs of the
Common Law.


      Such obligation shaE notbe interpreted as the conveyance byCharles Mandeville, V, husband, to
Deborah M. Mandeville, wife, ortheacceptance byher ofcommunity property rights regarding interest
income, stocks, bonds, dividends, wages, income, rental income orotherearnings, andrealtyandpersonal
vehicles of Charles Mandeville, V, acquired byandthrough his ownlabor anoYor initiative as set form
herein.


                       Liability of Adverse Spouse, Deborah M. Mandeville.

    AnyhabUiues incurred bytheadverse spouse, DeborahM Mandeville, willbesatisfied first from the
personal property of Deborah M Mandeville, and then from the communiy property estate, ifany, of
Prop/Agreement
                                                                                                           -H-
                                                                                  0ock pJ-Lp*z?                         Commingling ofSeparate and Community Property

    The parties signatoryhereto agree that there will be no commingling oftheir separate property with
the community propertyofthe marital estate. Any incidental or inadvertent commingling ofproperty
shall not serve to nullify the intentof this agreement, unless and until it can conclusively be shown by
either spouse, or a thirdparty, that such commingling ofpropertywas not incidental or inadvertent and
was done so as to achieve favorable consideration for either ofthe parties signatory hereto, with the
consent and knowledge ofthe other party, with respect to the community propertylaws ofthe State of
New Mexico and contrary to the intent of this agreement.

    Coniminghhg offunds shallnot include nor be interpreted as estebfishment ofajoint bank account
between the parties to pay for familial necesskies.

    Furthermore, it is understood, that supplying the maternal adverseparty hereto, with funds to pay
necessary family living expenses and to provide food, clothing and shelter for the family and the
dependents thereof, and providing for the same a comfortable manner of living within the means of
CharlesMandeville, V shall notconstitute, expresslyor byimplication, the commingling ofseparate and
communityproperty.

                                                Divorce


    Should eitherpartyhereto institute andcomplete divorce proceedings as against theotherparty, mis
agreement is binding fir those proceedings, and the interest income, stocks,bonds, dividends, wages,
income, rentalincome, andotherearnings, realtyandpersonal vehicles ofCharles Mandeville, V acquired
byandthrough hisownlabor and/or initiative, shall be recognized ashis separate and personalproperty
for said divorce proceedings, for which neither the wife nor anythird party shall have any claim to as
community property, forsatisfaction ofcommunity propertydebts, the wife's personal debtsor for any
other reason, exceptingthe personal debts ofCharles Mandeville, V, which willbe satisfied consistent
with the terms and conditions ofthis agreement and the prevailing New MexicoStateLaw inexistence
at the time this agreement is entered into by, and between the parties signatory hereto.

    Should eitherpartyhereto institute andcomplete divorce proceedings asagainst theotherparty, this
agreementisbinding forthoseproceedings,and the tax deferredannuities,IRA's, interestincome,stocks,
bonds, dividends, wages, income, rental income, and other earnings, realty and personal vehicles of
Deborah M. Mandeville acquired byand through her own labor and/orinitiative, shall berecognized as
her separate and personal property for saiddivorce proceedings, forwhich neither thehusband norany
thirdpartyshall have anyclaimto as community property, for satisfactionofcommunityproperty debts,
the husbands personal debts or for any other reason, excepting the personal debts of Deborah M.
Mandeville, which will be satisfied consistent with the terms and conditions ofthis agreement

                         Death of Paternal Spouse. Charles Mandeville. V

   Upon the death of Charles Mandeville, V,andin the absence ofdivorce proceedings prior to death,
all separate personalproperty hereinsetforth above mthe DivestitureandTransmutation ofCommunity
Property section, and subsequent sections governing inclusion of property by implication shall
automatically revert to the adverseparty of this agreement, DeborahM. Mandeville.

   This section shall not beconstrued to include thepersonal liabilities, if any, of Charles Mandeville,
V,upon his death, acquired prior to the death of Charles Mandeville, V,and/orprior to the marriage of
Charles Mandeville, V and Deborah M. Mandeville.
Pmn/A/rroomanf                                                              c

                                                                                                           —z.
                                                                                    ^..^L/L £#&
     In the event thatNew Mexico State law, whether it bethe common law, statutory law, or decisional
lawrequires assumption ofthe personal Kabflities of Charles Mandevflle, V, upon acceptance and recent
ofhis separate property by Deborah M. Mandeville, asprovidedherein, Deborah M. Mandeville reserves
the right to waive acceptance and receipt ofany or all of the separate property of Charles Mandeville,
V.


     Thisparagraph is inoperative asto anywflls, intervivostrusts oranyother document orvehicle which
isestablished byCharles Mandeville, V, which would otherwise serve to convey his separate property
to a party other than Deborah M. Mandevflle.

                         Death of Maternal Spouse. Deborah M. Mandeville

     Upon the death ofDeborah M. Mandeville, and inthe absence ofdivorce proceedings priorto death,
all separate personalpropertyherein set forth above in the Divestiture and Transmutation ofCommunfty
Property section, and subsequent sections governing inclusion of property by implication shall
automatically revert to the adverse partyof this agreement, CharlesMandeville, V.

  This section shall not be construed to include the personal liabilities, if any, of Deborah M.
Mandeville, Upon her death, acquired prior to the death of Deborah M Mandeville and/or prior to the
marriage ofDeborah M. Mandevflle.

     In the eventthatNew Mexico State law,whether it be thecommon law, statutory law,or decisional
lawrequires assumptionofthe personalliabflitiesofDeborahM. Mandeville uponacceptance and receipt
ofher separate property by Charles Mandeville, V, as provided herein, Charies Mandevflle, V reserves
the right to waive acceptance and receipt of any or all of the separate property of Deborah M.
Mandevflle.


     Thisparagraphisinoperativeasto anywills, intervivos trusts or anyotherdocument orvehicle which
isestablished byDeborah M Mandevflle which would otherwise serve to conveyherseparate property
to a party other than Charles Mandeville, V.


                                        Merger and Construction


   This Contract sets forth theentire understanding and agreement ofthe parties and maybe modified
only by anagreement inwriting executed by the parties hereto. All negotiations are merged into this
Contract. This Contract shall not be construed against the party preparing it, but shall be construed as
ifbothparties prepared theContract. The paragraph headings used herein are for convenience only and
do not form aportion ofmis Contract. This contract shall beconstrued and interpreted pursuant toand
under the common law, statutory law, and decisionallaw of the State ofNew Mexico.

                                       Severability Of Provisions

    In the event that any provision of this contract conflicts with any applicable law, or if any provision
is held invalid by acourt with jurisdictionover the parties to this contract, such provision orpart thereof
shall be deemed deleted, ordered replaced or renegotiated in this contract, but the remainder ofthe
contract shall remain in full force and effect.




Prop/Agreement
                                         Agreement Binding

   This agreement isbinding on both parties, signatory hereto, and cannot be modified or dissolved
without the express written consentof bothparties.

                                    Effective Date of Agreement

    This agreement shall be deemed effective, by oral agreement, the date the marriage between the
partiesisconsummated, regardless and irrespectiveofthe date this Contract isformally executed; the oral
agreement being subject to the statute of frauds.

Witness our hands this ePSdayof J
k&MnoJ-i M AUodUp,uU.
Deborah M, Mandeville, Wife                                    iMandevilleVV, Husband
Maternal Adverse Spouse                                 Paternal Adverse Spouse


l3%^BA)oc U)cu>^.
Address                                                 Address




City, State, Z\p                                        City, State, Zip




   On this gJC day of r^^* .intheyear jlo» I beforeme,                     Peyyy A C-/*.--*.*
aNotary Public, State ofN^uv^Miuuoo, duly commissioned and sworn, personally appeared, Mr. Charles
Mandeville, Vand Deborah M Mandeville known tome, orproven to meon satisfactory evidence to
be the person whose names are subscribed tothe within instrument, and acknowledge the same.
   INWITNESS THEREOF I have hereunto set myhand andaffixed myofficial seaL




Notary Publ*, State ofHuwMuJkd &**3o *-v
My commission expires on:     *+—/* —& *f




Prop/Agreement


                                                                                                          O
OrJitt On

    in
 p'tflfttt.
U-DW-211809
ORDER                                                                                                                  Filed
Order                                                                                                 10/20/2014 4:39:12 PM
3276849                                                                                              Annie Rebecca Elliott
                                                                                                               District Clerk
                                                                                                     Fort Bend County, Texas
                                                 NO. 14-DCV-211809                                    Herlinda Nanez



           IN THE MAJTER OF                                  §     IN THE DISTRICT COURT
           THE MAJtftLV&E OF                                 §
                                                             §
                     H MANDEVILLE                            §    387thJUDICIAL DISTRICT
                                                             §
                                                             §
                                                             §
                                                             §     FORT BEND COUNTY, TEXAS




                                                         OTION IN LIMINE

                 On October 17, 2;                         d the Motion in Limine filed by Counsel for
          DEBORAH MANDEVIL                                          h Motion and hearing arguments by
          CHARLES MANDEVILLE,                         d CounseJ rar DEBORAH MANDEVILLE, the Court
          determined that the following Orders shojafa


          1. IT IS THEREFORE ORDERED that CH^Rto^AND^VH^LkTv, pro se, and Counsel for
             DEBORAH MANDEVILLE shall not rteflnon, reftrfo%fi>ring before the jury, directly or
             indirectly, on voir dire examination, reading^of/the oksauTngSxstatement of the case,
             interrogation ofthe witnesses, argument, objections beToj^rihe jury^ol\in any other manner
             any ofthe matters enumerated below, unless and until/the matters           first t^envcalled to
             the Court's attention out of the presence and he                  jury and/a' favorable ruling
             received on the admissibility and relevance ofthe matters


          2. IT IS ORDERED that CHARLES MANDEVILLE, V, pro se, shall t> •
             cruelty, or other acts of fault in disrupting the marital relationship
             by CHARLES MANDEVILLE, V to support such a claim.




                                                                                                                                /
3. IT IS ORDERED that CHARLES MANDEVILLE, V,prose, shall not mention anyevidence
     ofthe character reputation, or quality of, or the fees for, legal services rendered by counsel
     for DEBORAH MANDEVILLE.


4./1T IS-ORDERED that CHARLES MANDEVILLE, V, pro se, shall not mention orrefer to a
     specific item, bank/account, or retirement account, as being his separate property as
     ^CHARLES MANDEVILLE, V, failed to respond to the Interrogatory request requiring him
     toSdentuVand^gfate the value of each item he claims is his separate property.


5. IT IS ORDEREpmatCHAk.ES MANDEVILLE, V, pro se, shall not mention orrefer to or
   show th^jury or offer any^exhibit that was requested in DEBORAH MANDEVILLE'S
     Request for Productiofithatwas not timely produced by CHARLES MANDEVILLE, V.


6.   IT IS ORDERED that                        >EVILLE, V, pro se, shall not mention or refer to
     the fact that a Motion                    /Judgment-was denied by the Court.

7.   IT IS ORDERED that CHAREES M                                    shall not mention or refer to

     any terms, discussions or eviden;                                 ations or settlement offers

     relating to the issues in this case



Granted in open Court on October 17,2014
And entered this df day ofOctober, 2014




                                                                                                      J2
jury X-flsTrvciforts
                                                                                                                  Filed
                                                                                                10/20/2014 4:39:12 PM
                                                                                               Annie Rebecca Elliott
                                                                                                          District Clerk
                                                                                              Fort Bend County, Texas
                                                                                               Heriinda Nanez

                                        NO. 14-DCV-211809

  IN THE                                                   IN THE DISTRICT COURT
  THE


                                                          387th JUDICIAL DISTRICT



                                                           FORT BEND COUNTY, TEXAS




                              onio Jupy-ParM before Voir Dire Examination

MEMBERS OF THE JURY


        Thank you for being 1                         eTecta-jury. Twelve of you will be chosen for
the jury. Even if you are not cl                       ;ou\ are performing a valuable service that is
your right and duty as a citizen of a free col

        Before we begin: Turn off all pljofies and a              nic jie\jces. While you are in the
courtroom, do not communicate with anyone thrau'gh^any ei          mo-device. For example, do not
communicate by phone, text message, email message,                  an, blog, or social networking
websites such as Facebook, Twitter, Instagrarnfetc. I              you a number where others may
contact you in case of an emergency. Do not po                 atjon-about the case on the Internet
before these court proceedings end and you are\re'.             rojn--tnrv. duty. Do not record or
photograph any part ofthese court proceedings, because ifisprohibited pyMaw.
        If you are chosen for the jury, your role as juror     ill be to dei       disputed facts in
this case. My role will be to ensure that this case is tried                         les of law.


        Here is some background about this case. This is a case in                        d Custody
issues between DEBORAH MANDEVILLE and CHARLES Mv%BEV                                      presenting
the petitioner is Vicki L. Pinak, and respondent is representing himselfi            1 askVoto some
questions during jury selection. But before their questions begin( ifmusi                      some
instructions for jury selection.

        Every juror must obey these instructions. You may be called into ctfurWO
any violations oftheses instructions. If you do not follow these instructions, you will b^guilty
ofjuror misconduct, and I might have to order a new trial and start this process ov"er again. This
would waste your time and parties' money, and would require the taxpayers ofthisMounty to pay
for another trial.




                                                                                                                 3
        These are^the instructions.

   To ayoicl looking like you are friendly with one side ofthe case, do not mingle or talk with
   mHawyer, witnesses, parties, or anyone else involved in the case. You may exchange casual
     reelings like "hello" and "good morning." Other than that, do not talk with them at all.
      leyhave to foliowjthes£>instructions too, so you should not be offended when they follow
   i the instructions.

       >nc       Sptaayfavo \from the lawyers, witnesses, parties, or anyone involved in the case,
   and'            •anyfi t>r |br them. This includes favors such as givingrides and food.

   Do not discu£§ this' case wfth yryone, even your spouse or a friend, either in person or by
   other meaA^jrfcluding by^phohe, text message, email message, chat room, blog, or social
   networking websites suen a/Facebook, Twitter, or Instagram. Do not allow anyone to
   discuss the case witjyyou^or in^ourjjearing. If anyone tries to discuss the case with you or
   in your hearing, tellme irruned^ately/^Ve do not want you to be influenced by something
   other than the evidence admitfea in coij

4. Vicki L. Pinak and CHARliES MANDEViLLF,, v^               ie the right to ask you questions about
   your background, experieWas^nd-aratudes                not trying to meddle in your affairs.
   They are just being morouglK4rjd_iFying tpxclioos^ fai     >rs who do not have any bias or
   prejudice in this particular case.

   Remember that you took an oath tha^you will                      S&-1& tmthful when the lawyers
   ask you questions, and always give complete'ans^ers.             u aonot answer a question that
   applies to you, that violates your oath, a^etimes                 nil ask a question ofthe whole
   panel instead of just one person. If die question ai         lb you, raise your hand and keep it
   raised until you are called on.

6. Do not investigate this case on your own. For examp

       a.    try to get information about the case, lawye                              outside this
             courtroom;
       b.    go to places mentioned in the case it inspect the p
       c.    inspect items mentioned in this case unless they are pre
       d.    look anything up in a law book, dictionary, orpublic rf
             the case;
       e.    look anything up on the Internet to try to learn more about
       f.    let anyone else do any of these things for you

   This rule is very important because we want a trial based only on evidenoi presentepym open
   court. Your conclusions about this case must be based only on what you see aiid^near^dn this
   courtroom because the law does not permit you to base your conclusions on inrorniation that
   has not been presented to you in open court. All the information must be presented in open
   court so the parties and their lawyers can test it and object to it. Information from other




                                                                                                       4
sources, like the Internet, will not go through this important process in the courtroom. In
addition, information from other sources could be completely unreliable. As a result, if you
mvestigate'uus^case on your own, you could compromise the fairness to all parties in this
case ana jeopardize the results of this trial.

                           ese instructions? Ifnot please let me know now.
                                                                                                                Filed
                                                                                                10/20/2014 4:39:12 PM
                                                                                             Annie Rebecca Elliott
                                                                                                      District Clerk
                                                                                             Fort Bend County, Texas
                                                                                              Heriinda Nanez


                                       NO. 14-DCV-211809


 IN THE                                            §    IN THE DISTRICT COURT
 THE


                                                   §    387™ JUDICIAL DISTRICT
                                                   §


                                                   §    FORT BEND COUNTY, TEXAS




MEMBERS OF THE JURY:


          You have been chosen to serve on                           oath you have taken and your
selection for the jury, you become offj                               e participants in our justice
system.
                                                                   'O
          You have each received a set of writteninsTructions: Lam going to read them with you
now. Some of them you have heard before aradsome

1.   Turn off all phones and other electronic devid                         : courtroom and while
     you are deliberating, do not communicate with any                      lectronic device.     For
     example, do not communicate by phone, text mess                         •, chat^objn, blog, or
     social networking websites such as Facebook. Tw                              wmgive you a
     number where others may contact you in case of em                             brmation about
     the case on the Internet before these court proceedings"el                released from jury
     duty. Do not record or photograph any part of these co'              6eedirfl5jsT~bBcause it is
     prohibited by law.

     To avoid looking like you are friendly with one side ofthe case,
     the lawyers, witnesses, parties, or anyone else involved in the c
     casual greetings like "hello" and "good morning." Other than that,
     all. They have to follow these instructions too, so you should not be
     follow the instructions.

     Do not acceptany favors from the lawyers, witnesses, parties, or anyone else involved in the
     case, and do not do any favors for them. This includes favors such as giving rides and food.




                                                                                                               (*
   Do not discusa^his case with anyone, even your spouse or a friend, either in person or by any
   other mearis, including by phone, text message, email message, chat room, blog, or social
   networiang/websites such as Facebook, Twitter, or Myspace. Do not allow anyone to discuss
   the^case^with you or in your hearing. If anyone tries to discuss the case with you or in your
    fcarifig, tell me immediately. We do not want you to be influenced by something other than
  'to./evidence admittedWn court.

     oNJot discms^fliis^case with anyone during the trial, not even with the otherjurors, until the
   end OT4h©-mal,/You should not discuss the case with your fellow jurors until the end ofthe
   tn        roudo          opinions about the case before you have heard everything.

   After you                      evidence, received all of my instructions, and heard all of the
   arguments,'                    to the jury room to discuss the case with the other jurors and
   reach a verdict.


6. Do not investigat                           For example, do not:

        a try to get information about thejca^e, lawyers, witnesses, or issues from outside this
           courtroom;
        b. goto places mentic^eUinJhe'cas©' it i               ees;
        c. inspect items mentioned in thiscase                  presented as evidence in court;
        d. look anything up in a law book,                          ord to try to learn more about
           the case;
        e. look anything up on the Infc                         abodtNhe case; or
        f. let anyone else do any of these thing!

   This rule is very important because we warff a trial        nly on evidence presented in open
   court Your conclusions about this case must b                           it you see and hear in this
   courtroom because the law does not permit yoiiurbase,                      os on information that
   has not been presented to you in open court. All the,                       be presented in open
   court so the parties and their lawyers can test it                          brmatic5n\from other
   sources, like the Internet, will not go through this                             e courtroom.    In
   addition, information from other sources could be coi                              a result, if you
   investigate this case on your own, you could compromr                         b all parties in this
   case and jeopardize the results of this trial.

7. Do not tell other jurors of your own experiences or other people's e,
   you may have special knowledge of something in the case, such
   professional information. You may even have expert knowledge
   know what happened in this case or another similar case. Do not
   Telling other jurors about it is wrong because it means the jury will be co
   were not presented in court.

8. Donot consider attorney's fees unless I tell youto. Donot guess about attorneys5 fees




                                                                                                         7
    During the trial, if taking notes will help focus your attention on the evidence, you may take
    notes using thexmaterials the court has provided. Do not use any personal electronic devices
    to take notes, Irtaking notes will distract your attention from the evidence, you should not
    1aken«rtes;/Your notes are for your ownpersonal use. Theyare not evidence. Donot show
    orread.your notes to anyone, including other jurors.

    Y«fa must leave yournote^ in the jury room or with the bailiff. The bailiff is instructed not to
    read your notes andto£fve your notes to me promptly after collecting them from you. I will
          sure yqurnotes'are kept in a safe, secure location and not disclosed to anyone.

    Youmay_laKe your             ack into the jury room and consult them during deliberations. But
    keep in mind thj                 e not evidence. When you deliberate, each of you should rely
    on your indj                      on of the evidence and not be influenced by the fact that
    another jui                       :en notes. After you complete your deliberations, the bailiff
    will collect your notes.

    When you are re                             e bailiff will promptly destroy your notes so that
    nobody can read wriat yo

10.1 will decide matters of 1                                to listen to and consider the evidence
    and to determine fact issues                                e end ofthe trial. After you have
    heard all the evidence, I wil                                 as you make your decision. The
    instructions also will have questions                            u will not be asked and you
    should not consider which side wj                                  eed to answer the specific
    questions I give you
                                                                   'O
        Every juror must obey my instractionsXlf you             bllow these instructions, you will
be guilty of juror misconduct, and I may have to orcler ne\#4riakand start this process over
again. This would waste your time and the parties' jnone                   equire the taxpayers of
this county to pay for another trial.

        Do you understand these instructions? If you do

       Please keep these instructions and review them as                        is case. If anyone
does not follow these instructions, tell me.




                                                                                                       2
Cht*rs\t or CourT
 Vtrknf "forms
                                                                               14-DW-211809
                                                                               mni
                                                                               No FeeDocuments



                                         NO. 14-DCV-211809


 IN THEN LETTER OF                                  §   IN THE DISTRICT COURT
 THE MAItRJAGEOF                                    §
                                                          ,TH
 DEBGRAH MANDEVILLE                                 §   387'" JUDICIAL DISTRICT
                                                    §
iCHARLES MANDEVILLE, V                              §
                                                    §
             i'   INTEREST OF                       §   FORT BEND COUNTY, TEXAS
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §

                                             »e of the Court
MEMBERS OF THI


       After the closing        lents, youXviU go to thejury room to decide the case, answer the
questions that are attached,1             /erdicti^YxptfrruiyNhscuss the case with other jurors only
when you are all together in    LJbTyi

       Remember my previous mstrac^ions^Do not                      :ase with anyone else, either in
person or by other means. Do not d^apyWependem^iri                       about the case or conduct
any research.     Do not look up any words inkmcpkma            orvpn^the Internet. Do not post
information about the case on the mtemet^Do ndt share              ecial knowledge or experiences
with the other jurors. Do not use your\phbne or                     electronic device during your
deliberations for any reason. I will give you a n           [ere others may contact you in case of
an emergency.


       Here are the instructions for answering the ques;


1. Do not let bias, prejudice or sympathy play any part

2. Base your answers only on the evidence admitted in co1                                 is in these
   instructions and questions. Do not consider or discuss any                                    entedin
   the courtroom.


3. You are to make up your own minds about the facts. You
   credibility of the witnesses and the weight to give their testimony,
   you must follow all ofmy instructions.

4. If my instructions use a word in a way that is different from its ordinary            ing, use the
   meaning I give you, which will be a proper legal definition.




                                                                                                           ?
5. All the questions and answers are important. No one should say that any question or answer
     is not important.

       wwer^yes" or "no" to all questions Unless you are told otherwise. A '"yes" answer must be
            on a preponderance of the evidence unless you are told otherwise. Whenever a
      lestion requires an^nswer other than "yes" or "no," your answer must be based on a
     preponderance o/me^vtdence unless you are told otherwise.

            temv^preponderance of the evidence" means the greater weight of credible evidence
         entedjirrais case'. >If you do not find that a preponderance of the evidence supports a
      yes    answer,               "no." A preponderance of the evidence is not measured by the
     number of                       e number of documents admitted in evidence. For a fact to be
     proved                          f the evidence, you must find that the fact is more likely true
     than not


7.   Do not decide                            win before you answer the questions and then just
     answer the questions                      ecision. Answer each question carefully without
     considering who will win,               uss or consider the effect your answers will have.

8. Do not answer questio                                             ofchance.

9. Do not trade your answers. Forexam                              answer this question your way if
   you answer another question my w;

10. Unless otherwise instructed the answers                     mus^be based on the decision ofat
     least ten ofthe twelve jurors. The sama^en mfors an           e on every answer. Do not agree
     to be bound by a vote of anything less m^irten               if it Would be a majority.

      As I have said before, if you do not folk;               truciions,"   (ou will be guilty of juror
misconduct, and I might have to order a new triaf and,            s pro        over        d. write down the answers you agree on;
        e. get the signatures for the verdict certificate; and
        f. notrfyme bailiff that you have reached a verdict.

          )o-youunderstand the duties ofthe presiding juror? If you do not, please tell me now.

 is (ructions for Signingthe Verdict Certificate:

l\^ tjnless omerwiseinstructed you may answer the questions on avote often jurors. The same
   \ter>xhnor>^u^Higree on every answer in the charge. This means you may not have one
           _ofJeH^urors/agrae on one answer and a different group often jurors agree on another
   answer.



2. Iftenjun                                  wer, those ten jurors sign the verdict,

   If eleven jurors                       eryanswer, those elevenjurors sign the verdict.

   If all twelve of you agr                             er, you are unanimous and only the presiding juror
   signs the verdict.

3. All jurors should delio                                               lay end up with all twelve of you
   agreeing on some answ<                                                 you agree on other answers. But
   when you sign the verdict, only                                          [answer will signthe verdict.

4. There are some special instruci                                               ining how to answer those
   questions. Please follow the instructions,                                       wer those questions, you
   will need to complete a second verdict                                    estions.


        Do you understand these instructions? If y




   FILED
          OCT 2 2 20M ,

  Clerk DWrfct Court, Fort Bend Co., TX




                                                                                                               //
       A divorce-, may be decreed without regard to fault if the marriage has become
insupportabfeJ>ecause of discord or conflict ofpersonalities that destroys the legitimate ends of
themarnagerelationship andprevents anyreasonable expectation of reconciliation.

       A divorce may he^decreed in favor of one spouse if the other spouse is guilty of cruel
     lent toward tlje^complaining spouse of a nature that renders further living together
  subportable.



                                       QUESTION 1


Do grounds exist                veen Charles Mandeville, V and Deborah Mandeville as to:

   A. insupportabi                          between Charles Mandeville, V and Deborah
       Mandeville?

       Answer "Yes" or

       Answer:       ] ^-^

   B. cruel treatment by Charles M                                 andeville, if any?

       Answer "Yes" or "No."

       Answer:     rO O




                                                                                                    IX
          The best interest ofthe children shall always bethe primary consideration in determining
 questions of conservatorship.

                     appoint both parents joint managing conservators unless you find thatsuch an
                   not in the best interest ofthe children. In making this determination, you shall
          "all the following factors:

                                , psychological, or emotional needs and development ofthe children
                              e appointment ofjoint managing conservators.

                                   ents to give first priority to the welfare of the children and reach
                                   best interest ofthe children.

                                         encourage and accept a positive relationship between the
                                        at


         Whether boi                           in child-rearing before the filing ofthe suit.

         The geographical                of theYareuts' residences.

At all times, each parent                                  ubje>st to any limitation imposed by court
order:

1.       To receive information from an^Jthejr^riseWatef'of th^vchildren concerning the health,
         education, andwelfare of each'chjld;

2.       To confer with the other parent to^the^xtent no^sible before making a decision
         concerning the health, education, arid welfare ofjeach^ehild.

3.       Tohave access to medical, dental, psycty                               I records of each child.

4.       To consult with a physician,dentist, or psychoh           'ofeach^p^s            >v

5.       To consult with school officials concerning eac              l's welfare ju»d\ducational status,
         including school activities.

6.       To attend school activities.

7.       To be designated on each child's records as a person to
         emergency.

8.       To consent to medical, dental, and surgical treatment during an
         immediate dangerto the health and safetyofeachchild.

9.       To manage the estate of each child to the extent the estate has been createdby the parent
         or the parent's family.




                                                                                                            IS
During the period that a parent has possession of a child or children, that parent retains the
following rightsand duties, subject to any limitation imposed by courtorder:

                  ofcare, control, protection, and reasonable discipline ofeachchild.

             duty to support each child, including providing each child with clothing, food,
        shelter, andmedicefkand dental carenot involving an invasive procedure.

                           ent for each child to medical and dental care not involving an invasive


                                 oral and religious training of each child.


        A pare                    linted joint managing conservator will be appointed possessory
conservator and grant*           ;sion of and access to the children under terms and conditions
specified by the cot

       "Possessory cons                        n" means the person appointed to have possession
of or access to the chil                          and upon certain conditions. In addition to the
rights and duties listed abo                                        as at all times or during periods
of possession ofthe child,                                          court order on those rights and
duties, a parent appointed                                            right or duty of a managing
conservator expressly granted to that                                ting that parent a possessory
conservator.




                                                                                                        ff
       A parent appointed the sole managing conservator of the children has the following
exclusive rights, subject to any limitation imposed by court order:

1.    The^rightto designate the primary residence of the children.

2.X .The right to consent to medical, dental, and surgical treatment involving invasive


                           nt to psychiatric and psychological treatment.

                   to receiv^and give receipt for periodic payments for the support of the child
                hold oruisbuisesdiese funds for the benefit ofthe child.

5.    The r^ttorepresent tiechild in legal action and to make other decisions of substantial
      legal significance concerting the child.

6.    The right to^»nsent tcvmarnage^and to enlistment in the armed forces of the United
      States.


7.    The right tomake decisions concgfain'g the education ofthe children.

8.    The right to the services arlcrearmngs ol

9.    Except when a guardian of the crfild>'estate                   or attorney ad litem has been
      appointed for the child, the rrmoo act as                 ' bWchild in relation to the child's
      estate if the child's action is requir*                 S, tftetfaited States, or a foreign
      government.




                                                                                                       IS"
                                        Verdict Certificate

Check one



            verdict is unanimous. All twelve of us have agreed to each and every answer. The
    ling juror has signepVthe certificate for all twelve of us.


                                                       Printed Name of Presiding Juror


                                  lous. Eleven of us have agreed to each and every answer and


                                imous. Ten of ushave agreed to each and every answer and have




                                                                                                /*
                                                                                  14-DC¥-211«»
                                                                                  FLU
 NOTE: THIS DOCUMENT CONTAINS SENSITIVE DATA.                                     RnaiJwiBimmib»Ji«yVwdiei

                                        NO. 14-DCV-211809


                                                            IN THE DISTRICT COURT



                                                            387™JUDICIAL DISTRICT



                                                            FORT BEND COUNTY, TEXAS




         On October 21, 201                                             a jury was duly accepted,
impaneled, and sworn. The trial contin                                 The jury returned its verdict

afterhearing the evidence, argument, an!
                                                                     'O
Appearances

        DEBORAH MANDEVILLE, appeared inpereoniui.
Pinak

        CHARLES MANDEVILLE, V, appeared in pen*
Record

        The record of the trial was duly reported by Lauren Rain
387th Judicial District Court ofFort Bend County, Texas.
Jurisdiction and Domicile

        The Court finds that the pleadings of DEBORAH MANDEVI
contain all the allegations, information, and prerequisites required by
receiving evidence, finds that it has jurisdiction ofthis case and of all the p
sixty days have elapsed since the date the suit was filed

        The Court further finds that, at the time this suit was filed, DEBORAH MANDEVILLE
had been a domiciliary ofTexas for the preceding six-month period and a resident ofthe county
in which this suit was filed for the preceding ninety-day period. AH persons entitled to citation



                                                                                                             n
were properly cited.

Jury

               was selected, questions of fact were submitted to the jury, and a verdict was
             duly filed.



                           AND DECREED that DEBORAH MANDEVILLE and CHARLES
                    'were^pronounced divorced on October 22, 2014, and that the marriage
between foem-is^chssolytfcl owhe groundof insupportability.
Children of the^Marriage

       The Court finds that.BEBtfRAH MANDEVILLE and CHARLES MANDEVILLE, V are
the parents ofthe following drildre




       The Court finds no otherchildren ofthe marriage are expected




                                                                                          20
 Parenting Plan

        The GaurtJBrnds that the provisions in this decree relating to the rights and duties ofthe
 parties wjthrejation to the children, possession of and access to the children, child support, and
 optirmztneme development of a close and continuing relationship between each party and the
 cWldreivdonstitute the parenting plan established by the Court.
 Conservatorship
          jeCourr;having considered the circumstances of the parents and ofthe children, finds
that the•   • ••                        ofthe children concerning the
        health, education, and

2.      the right to confer with the othej                             le before making a decision
        concerning the health, educatiol

       the right of access to medical                                  educational records of the
       children;

4.     the right to consult with a physician,                                 children;

5.     the right to consult with school officials concerning they cMldren's^welfare and
       educational status, including school activities;   \ \            \J      ^ V/
6.     the right to attend school activities;

7.     the right to be designated on the children's records as a
       emergency;


8.     the right to consent to medical, dental, and surgical treatment ^unng^
       involving an immediate danger to thehealth and safety of thechile

9.     the right to manage the estate of the children to the extent the estate has beejs
       the parentor the parent's family.

       IT IS ORDERED that, atall times, DEBORAH MANDEVILLE, as parent sole managing
conservator and CHARLES MANDEVILLE as parent possessory conservator, shall each have



                                                                                                      XI
the following duties:

        the duj^toidform the other conservator ofthe children in a timely mannerof significant
                  tron concerning the health, education, and welfare ofthe children; and

          £ duty to inform the other conservator ofthe children if the conservator resides with for
        at least thirty day^nrarries, or intends to marry a person who the conservator knows is
        registered assr^xsffiendei under chapter 62 of the Code of Criminal Procedure or is
         urrentlyph^gedwith an offense for which on conviction the person would be required
       totegister under tha*shapter. IT IS ORDERED that this information shall be tendered in
                'of an       ade as soon as practicable, but not later than the fortieth day after
       the date the               the children begins to reside with the person or on the tenth
       day afti                    ge occurs, as appropriate. IT IS ORDERED that the notice
       must hi)                       f the offense that is the basis ofthe person's requirement to
       register as a sex             r or of the offense with which the person is charged.
       WARNING:                                 COMMITS AN OFFENSE PUNISHABLE AS A
       CLASS C                                    CONSERVATOR FAILS TO PROVIDE THIS
       NOTICE.


       IT IS ORDERED                                               DEBORAH MANDEVILLE, as
parent sole managing conse:                                      ts and duties:

1.     the duty of care, control, protection*                          ne ofthe children;

2.     the duty to support the cMldre^includinf                     ^Children with clothing, food,
       shelter, and medical and dental care not a                   lWprocedure;

       the right to consent for the children to-medical^            care not involving an invasive
       procedure; and

4.     the right to direct the moral and religious training      childrer

       IT IS ORDERED that DEBORAH MAND
conservator, shall have the following exclusive rights and
1.     the exclusive right to designate the primary residence of th<
       geographical restriction;

       the exclusive right to consent to medical, dental, and surj
       invasive procedures;

3.     theexclusive right to consent to psychiatric and psychological treatm

4.     theexclusive right to receive and give receipt for periodic payments for1            6rt ofthe
       children andto hold or disburse these funds forthe benefit ofthe children;N

5.     the exclusive rightto represent the children in legal action and to make otherdecisions of



                                                                                                        J12~
       substantial legal significanceconcerning the children:

       the ewSlusjve right to consent to marriage and to enlistment in the armed forces of the
          ltedStates, after consultation with possessory conservator;

        le exclusive right tp^make decisionsconcerning the children'seducation;

      ^except as prpvlded^by section 264.0111 ofthe Texas Family Code, the exclusive right to
        ie services and'earnings ofthe children;

       exeeprwhen                   f thechildren's estate or a guardian orattorney adlitem has been
       appointed                       e exclusive right to act as an agent ofthe children in relation
       to the c]                       children's action is required by a state, the United States, or a
       foreign government

10.    the duty to                             children to the extent the estate has been Created by
       community pr<                                ofthe parent

Possession and Access

1.     Modified Possession

      IT IS ORDERED that each conserv;                                  1 terms and conditions of this
Modified Possession Order. IT IS O:                                       ossession Order is effective
immediately and applies to all peri                                g Orrand after the date the Court
signs this Modified Possession Order. IT IS,                               D:


       (a)     Definitions

               1.      In this Modified PossessSoj^^Ord                         cans the primary or
               secondary school in which the child is ei                         Id is not enrolled in a
               primary or secondary school, the public /school                    in wMSh the child
               primarily resides.

               2.      In this Modified Possession Order "cj                      each child, whether
               one or more, who is a subject of this suit while                 Id is<5findeT\the age of
               eighteen yearsand not otherwise emancipated.
       IT IS ORDERED that the conservators shall have possessioi
specified terms set out in this Modified Possession Order. Excep
provided in this Modified Possession Order, CHARLES MANDEVILLE^
to supervised possession ofthe children through an agreed upon supervisor thaws m
signed by the parties and absent agreement such supervised possession shall
Harris County, Texas S.A.F.E. programas follows:

      IT IS ORDERED AND DECREED that all periods of possession of or access to the




                                                                                                           75
    Except as otherwise expressly provided in this Modified Possession Order, when
CHARLES MANDEVILLE, V resides 100 miles or less from the primary residence of the
children, CHARLES MANDEVILLE, V shall have the right to possession of the children as
followsjm^ujhfthe Harris County, Texas Safe program and at the times designated by the Safe
prog

1. / /Weekends - Onweekends, beginning at 9:00 a.m. on the Saturday following the first
third and fifth Friday^f each month and ending at noon that same day and beginning at 9:00
a-m-NonHp* Sunday following the first, third and fifth Friday of each month and ending at noon
that same/Hay^sufeject toihe provisions relating to supervised visitation through the SAFE
program. IT IS QRDERmstiiat CHARLES MANDEVILLE, V shall give DEBORAH
MANDEVILLEJhree^fS) days i^otice if he intends on exercising his periodsof possession.
 (d)   Parents                             100 Miles Apart
       IT     IS   ORD                          od of possession and access by CHARLES
MANDEVILL, V to                                  rvised by the S.A.F.E. Program, as stated above
and when CHARLES                                 les more than 100 miles from the residence ofthe
children, CHARLES                               1 have the right to possession of the children as
follows:

1.     Weekends - Unless C                                      elects the alternative period of
weekend possession described in the                                 tt 9:00 a.m. on the Saturday
following the first, third and fifth Fri                               at noon that same day and
beginning at 9:00a.m. on the Sunday following                            Friday of each month and
ending at noon that same day, subject to thi                      o supervised visitation through
the SAFE program. IT IS ORDERED ^rhat                           MANDEVILLE, V shall give
DEBORAH MANDEVILLE three (3) days noti                            s~OTKexercising his periods of
possession.

       Alternate Weekend Possession—In lieu of the- Weekend pos'sesfeion described in the
foregoing paragraph, CHARLES MANDEVILLE, V sWlhave the rtg^tk^possession of the
children not more than one weekend per month ofhis choice^rcglnlung at^tOjm.M. on Saturday
and ending at 5:00 P.M. that same day and beginning at 9:00 a.m. cm^tWs1mday_and ending at
5:00 P.M. that same day, subject to the provisions relating to supenased visifsgjon^mrough the
SAFE program. CHARLES MANDEVILLE, Vmay elect an optiotiTfor/mlralteimaSv^Period of
weekend possession by giving written notice to DEBORAH MANDE,
of entry of this Decree. If CHARLES MANDEVILLE, V makes
DEBORAH MANDEVILLE fourteen days' written or telephonic notic
weekend. The weekends chosen shall not conflict with the provisions
Thanksgiving, the child's birthday, and Mother's Day possession below.

(e)    Holidays Unaffected by Distance

    IT IS ORDERED that each period of possession and access by CHARLES
MANDEVILLE, V to the children shall be supervised by the S.A.F.E. Program as stated above.




                                                                                                    ^
                                                                                                        W
MANDEVILLE child support of one thousand five hundred ninety-one dollars and two cents
($1,591.02) r^rrno^th, due and payable on the first day ofthe first month immediately following
the date of p& eajHest occurrence of one of the events specified above for another child and a
like sum^ one thousand five hundred ninety-one dollars and two cents ($1,591.02) due and
payable op/the first day of each month thereafter until the next occurrence of one ofthe events
sr^eifiedDelow for another.child:

1.      a child reaches   le^age of eighteen years or graduates from high school, whichever occurs
         ater, subjeeftoj fe provisions for support beyond the age ofeighteenyears set out below;




        the pare                       is terminated based on genetic testing that excludes the
       obligor as the childyfer     c father;

5.     the child enlists irr^e^emej^torce of the United States and begins active service as
       defined by section lOJKof^tftle 10 of United States Code; or

6.     a child's disabilities                    ed for general purposes.
       Thereafter, IT IS O!                                     )EVILLE, V pay to DEBORAH
MANDEVILLE child support of oiKrtnc                              uenty-five dollars and eighty-five
cents ($1,325.85) per month, due and                                 the first month immediately
following the date of the earliest occurrence of one             ihts^pecified above for another
child and a like sum of one thousand three hi                  -fivesdpllars and eighty-five cents
($1,325.85) due and payable on the first day                      ter until the next occurrence of
one ofthe events specified below for anothei

1.     a child reaches the age of eighteen years or,                       school, whichever occurs
       later, subject to the provisions for support                          en years set out below;

2.     a child marries;

3.     a child dies;

4.     the parent-child relationship is terminated based on genej                      excludes the
       obligor as the child's genetic father;

5.     the child enlists in the armed forces of the United States an<
       defined by section 101 of title 10 ofthe United States Code; or

6.     a child's disabilities are otherwise removed for general purposes
       Thereafter, IT IS ORDERED that CHARLES MANDEVILLE, V pay to
MANDEVILLE child support ofone thousand sixty dollars and sixty-eight cents £$f,u&u.o»; per
month, due and payable on the first day ofthe first month immediately followingHhedate ofthe
earliest occurrence of one ofthe events specified above for another child and a like sum of one
thousand sixty dollars and sixty-eight cents ($1,060.68) due and payable on the first day of each

                                                                                                 11



                                                                                                       A   '1
month thereafter untilthe next occurrence of one of the events specified belowfor anotherchild:
                          s the age of eighteen years or graduates from high school, whichever occurs
                         to the provisions for support beyond the age of eighteen years set out below;




                            relationship is terminated based on genetic testing that excludes the
                         childXgenetic father,
         the child enjisfs in-the^armed forces ofthe United States and begins active service as
         defined bysection 101 oftitle 10 ofthe United States Code; or

6.       a child's disabilities i     srwise removed for general purposes.
         If a child is                         ge and has not graduated from high school, IT IS
ORDERED that CHAKLES                              .V'S obligation to pay child support to DEBORAH
MANDEVILLE shall not ter            iic but shall continue for as long as the child is enrolled-
1.      under chapter 25 of ^the. Texas Edue                        accredited secondary school in a
        program leading tov^rXaiughrscb                            r section 130.008 ofthe Education
        Code in courses for jomthigtscnool                           credit and is complying with the
        minimum attendance requirements                                   ter 25 of the Education Code
        or


2.      on a full-time basis in a private secom                       program leading toward a high
        school diploma and is complying wi                             ance requirements imposed by
        that school.

Child Support Arrearages

        IT IS FOUND, CONFIRMED and ADJUDGED that DEBORAH MANDEVILLE is
awarded ajudgment against CHARLES MANDEVILLE^ yin the amount offiv^Abusand four
hundred forty-five dollars and seventy cents ($5,445.70)toKsWIcLsupport arrearages from April
2, 2014 through October 17, 2014. This judgment is GR^^H^D and^ENDERED against
CHARLES MANDEVILLE, Vand in favor of DEBORAH MANDE^n^^cJuding interest at
the rate of 6%perannum for letwrit of execution issue.               Spousal Support.

Payment

                 RDERED that all payments shall be made through the state disbursement unit at
          d Support Disbursement Unit P.O. Box 659791, SanAntonio, Texas 78265-9791, and
          promptly rernittefTto CHARLES MANDEVILLE, V for the support ofthe children,
   IS ORDERED                     arty shall pay, when due, all fees charged to that party by the state
                               other agency statutorily authorized to charge a fee.
Cham                   lent.

       IT IS FUR                       D that CHARLES MANDEVILLE, V shall notify this Court
and DEBORAH-MANDEVILL]                   U.S. certified mail, return receipt requested, of any change
of address and o£any termination (f employment. This notice shall be given no later than seven
days after the change of addfes ir the termination of employment. This notice or a subsequent
notice shall also providrme                of CHARLES MANDEVILLE, V and the name and
address ofhis current employej                    it information becomes available.

Clerk's Duties

       IT IS ORDERED that^tktijiej^quesj/ofa^rosecutir^attorney, the title IV-D agency, the
friend of the Court, a domestKretetioris^fficj^ CHARLES MANDEVILLE, V, DEBORAH
MANDEVILLE, or an attorney representi^ig^aiA^^S/MA^pEVILLE, Vor DEBORAH
MANDEVILLE, the clerk of this Cotn^taHcausejp certified\opy of the Order/Notice to
Withhold Income for Child Support to
 exceed 9 percent of CHARLES MANDEVILLE, V'S annual resources, as described by
 section 154^062(b) ofthe Texas Family Code.

             ?le and necessary health-care expenses not paid byinsurance and incurred by or
 m behalf of a child" include, without limitation, any copayments for office visits or
  escription drugs, the yearly deductible, if any, and medical, surgical, prescription drug,
mental health-care^seryices, dental, eye care, ophthalmologic^, and orthodontic charges.
These reasonable and necessary health-care expenses do not include expenses for travel
to and fromiheJxealth-care provider orfor nonprescription medication.
  curnisl

        to handdeTiver^heNdocument by a person eighteen years of age or older either to
            ten   ipient or tc) aperson who is eighteen years ofage or older and permanently
            Sides with th<      ient;

        to delive                       the recipientby certified mail, return receipt requested,
        to thei                             iling or residence address; or
        to deliver th<                    e recipient at the recipient's last known mailing or
        residence ad<                    pe/son.or^nti^rwhose principal business is that of a
        courier or del?                    or qo^nnents\ither within or outside the United
        States.

Findings on Health Insurance Ay;                                     the cost accessibility, and
quality ofhealth insurance covi                                     ie Court finds:

Health insurance is available or is                              children through CHARLES
MANDEVILLE, V'S employment o                                     on, trade association, or other
organization at a reasonable cost

IT IS FURTHER FOUND that the fc i                                       th-care coverage are in
the best interest ofthe children.

Provision of Health-Care Coverage                                               o
CHARLES MANDEVILLE, Vis ORDERED to tftotiiiue^o^ntaln health insurance
for the children who are the subject ofthis suit that covej^asrt healtb^are services,
including usual physician services, office visits, hospitalization, JatoraWy>^5\ray, and
emergency services.

CHARLES MANDEVILLE, V is ORDERED to maintain sudh fyealmlnsarance/m full,
force and effect on the children who is the subject ofthis suit asMohg^as^cmld^suppor
payable for that child. CHARLES MANDEVILLE, Vis ORDERED to^conve
group insurance to individual coverage or obtain other health insurancyfbr
within fifteen days of termination of his employment or other disqualific^tfon^frbm the
group insurance. CHARLES MANDEVILLE, V is ORDERED to\exercise any
conversion options or acquisition of new health insurance in such a manner that the
resulting insurance equals orexceeds that in effect immediately before the change.

                                                                                             15



                                                                                                    33
 CHARLES MANDEVILLE, V is ORDERED to furnish DEBORAH MANDEVILLE a
 true and/c6*rect copy of the health insurance policy or certification and a schedule of
 benefits yyitnin 15 days ofthe signing ofthis order. CHARLES MANDEVILLE, V is
           iD to furnish DEBORAH MANDEVILLE the insurance cards and any other
Toprfs necessary for use of the insurance within 15 days ofthe signing ofthis order.
  .HARLES MANDEVILLE, Vis ORDERED to provide, within three days ofreceipt by
 her, to DEBORAH>MANDEVILLE any insurance checks, other payments, or
^xplanation^ofhenefits relating to any medical expenses for the children that
^EBORAil MANDEVILLE paid or incurred.
          "to seetifSn J$04.051 of the Texas Insurance Code, IT IS ORDERED that if
CHARLES/>fAN©EA(mLE, V is eligible for dependent health coverage but fails to
apply to^Wh coverage\for the children, the rnsurer shall enroll the children on
applicatioXofDEBORAfl MANDEVILLE orothers as authorized by law.
Pursuant to sectiprf 1SKI83        •fthe Texas Family Code, the reasonable and necessary
health-care expenses o                   that are not reimbursed by health insurance are
allocated as follows                         ~ EVILLE is ORDERED to pay fifty percent
(50%) and CHARL                              V is ORDERED to pay fifty percent (50%) of
the unreimbursed                           •s if, at—the time the expenses are incurred,
DEBORAH MANDEYi:                        iing%ealthjnsin,ance as ordered.
The party who incurs a                             kbebj        the children is ORDERED to
submit to the otherparty all formsq>ts, b:              aifcu and explanations ofbenefits
reflecting the uninsured portioii'oftne health;    reje>   lensetf^thin thirty days after he or
shereceives them. The nonincurring                          D to^pay his or her percentage of
the uninsured portion of the healthrCan                        ter by paying the health-care
provider directly or by reimbursing_^tne km;                Tarty for any advance payment
exceeding the incurring party's percentage                         portion of the health-care
expenses within thirty days after the nonii                     jyesMheforms, receipts, bills,
statements, and explanations of benefits.

These provisions apply to all unreimbursed heall                         fthe ^i^ren who is
the subject ofthis suit that are incurred while chil                        ^ the child.
Secondary Coverage - IT IS ORDERED that if a                                secondary health
insurance coverage for the children, both parties shall c             fully ^Sirregard to the
handling and filing of claims with theinsurance carrier p                             order to
maximize the benefits available to the children and to ensure                              iys for
health-care expenses for the children is reimbursed for the pa                             ersto
the fullest extent possible.

Compliance with Insurance Company Requirements- Each party?is>
conform to all requirements imposed by the terms and conditions of L .
insurance covering the children in order to assure maximum reimbursemenTor direct
payment by the insurance company ofthe incurred health-care expense, including but not
limited to requirements for advance notice to any carrier, second opinions, and the like.
Each party is ORDERED to attempt to use "preferred providers," or services wthin the

                                                                                               16


                                                                                                     sV
       health maintenance organization, if applicable; however, this provision shall notapply if
       emergenpyWe is required. Disallowance ofthe bill by a health insurershall not excuse
       the oMigation of either party to make payment; however, if a bill is disallowed or the
          iefij^feduced because of the failure of a party to follow insurance procedures or
              ements, IT IS ORDERED that the party failing to follow the insurance procedures
       5rrequirements shajlsbe wholly responsible for the increased portion of that bill.
      Claims - Except as/provided in this paragraph, the party who is not carrying the health
         urance^ic>^covering the children is ORDERED to furnish to the party carrying the
              vrithrn fifteen days of receiving them, any and all forms, receipts, bills, and
                  reflectm&me health-care expenses the party not carrying the policy incurs on
      behalf of                     accordance with section 1204.251 and 1504.055(a) ofthe
      Texas                         S ORDERED that the party who is not carrying the health
      insurance/policy cov©          ie children, at that party's option, may file any claims for
      health-care expense;         y with the insurance carrier with and from Whom coverage is
      provided for                         dren and receive payments directly from the insurance
      company. Fi                               of section 1204.251 ofthe Texas Insurance Code,
      CHARLES MAUDE                            ignated the managing conservator or possessory
      conservator ofthe ci

      The party who is c                                      overing the children is ORDERED
      to submit all forms requtteojjyjne ins                   for payment or reimbursement of
      health-care expenses incurred by ei                          the children to the insurance
      carrier within fifteen days of                                   receipt, bill, or statement
      reflecting the expenses.

      Constructive Trust for Payments                            ORDERED that any insurance
      payments received by a party fromNhe^health              ice carrier as reimbursement for
      health-care expenses incurred by or on be!                       shall belong to the party
      who paid those expenses. IT IS FUR'                               the party receiving the
      insurance payments is designated a constnie'tive                 ve. any insurance checks
      or payments for health-care expenses paid by tin                    the party\carrying the
      policy shall endorse and forward the checks or                         th^ny\xplanation of
      benefits received, to the other party within three           ivmg I"

9.    WARNING - A PARENT ORDERED TO PROVIDE HE.                                          OR TO
      PAY THE OTHER PARENT ADDITIONAL CHILD S                                           OSTOF
      HEALTH INSURANCE WHO FAILS TO DO SO IS                                              SARY
      MEDICAL EXPENSES OF THE CHILDREN, WITHOUT                                           iTHER
      THE EXPENSES WOULD HAVE BEEN PAID IF HE.
      BEEN PROVIDED, AND FOR THE COST OF HEALTH IN
      OR CONTRIBUTIONS, IF ANY, PAID ON BEHALF OF THE C

Miscellaneous Child Support Provisions

No Credit for Informal Payments

      IT IS ORDERED that the child support as prescribed in this decree shall be exclusively

                                                                                               17



                                                                                                     3^
discharged in the manner ordered and that any direct payments made by CHARLES
MANDEVILLE/v\to DEBORAH MANDEVILLE or any expenditures incurred by CHARLES
MANDEVILLl^Xduring CHARLES MANDEVILLE, V'S periods of possession of or access
to the dnfdjenf as prescribed in this decree, for food, clothing, gifts, travel, shelter, or
entertainment aredeemed in addition to and notin lieu ofthe support ordered in this decree.
    inert as Obligation ofEstate

       JT IS ORDERED that the provisions for child support in this decree shall be an
oblig^dn^fjhe^e^ateofCHARLES MANDEVILLE, Vand shall not terminate on the death of
CHARJ^E^^lANDEVEUE^y. Payments received for the benefit of the children, including
payments from the SociaJ-S^Mty Administration, Department of Veterans Affairs or other
governmental agency/or lifeNmsurance proceeds, annuity payments, trust distributions, or
retirement surv^orbenefits, shall be acredit against this obligation. Any remaining balance of
the child supportis an obligationokCHARLES MANDEVILLE, V'S estate.
Termination of Ord             ematlriageoC Parties but Not on Death of Obligee

        The provisions of truVd              to current child support terminate on the remarriage
of DEBORAH MANDEVHiL                          IMANDEVILLE, V unless a nonparent or agency
has been appointed cohserva!                                 153 ofthe Texas Family Code.

Information Regarding Parti

        The information required for eaej                          a) of the Texas Family Code
is as follows:

Name: DEBORAH M
Social Security number
Driver's license number:
Current residence address
Home telephone number:

Name: CHARLES MANDmJ^U
Social Security number:!
Driver's license number: Unknown Issuing state
Current residence address:
Home telephone number: 505-417-9933
Name of employer: High Plains Biodiesel, a Subsidiary of Seaboard1 F
Address of employment: 3300-32"" Street, Guymon, OK 73942
Work telephone number: 800-262-7907

       EACH PERSON WHO IS A PARTY TO THIS ORDER
NOTIFY EACH OTHER PARTY, THE COURT, AND THE STATE C&SE REGISTRY
OF ANY CHANGE IN THE PARTY'S CURRENT RESIDENCE^DDRESS,
MAILING ADDRESS, HOME TELEPHONE NUMBER, NAME OF EMPLOYER,
ADDRESS OF EMPLOYMENT, DRIVER'S LICENSE NUMBER, AND WORK
TELEPHONE NUMBER.              THE PARTY IS ORDERED TO GIVE NOTICE OF AN

                                                                                              18



                                                                                                    36
INTENDED CHANGE IN ANY OF THE REQUIRED INFORMATION TO EACH
OTHER PARTY^ THE COURT, AND THE STATE CASE REGISTRY ON OR
BEFOREKffi^eOTH DAY BEFORE THE INTENDED CHANGE. IF THE PARTY
rXJES^OT^KNOW OR COULD NOT HAVE KNOWN OF THE CHANGE IN
SU^CJENT TIME TO PROVIDE 60-DAY NOTICE, THE PARTY IS ORDERED TO
GIVWOTICE OF THEiSHANGE ON OR BEFORE THE FIFTH DAY AFTER THE
DATE THAT THE PARJY KNOWS OF THE CHANGE.

                                 SH THIS INFORMATION TO EACH OTHER PARTY,
THE COJJRJ          STATE CASE REGISTRY CONTINUES AS LONG AS
ANY PERSON, B3        OF THIS ORDER, IS UNDER AN OBLIGATION TO
PAY CHILD      >RTO      ITLED TO POSSESSION OF OR ACCESS TO A
CHILD.

       FAILURE BY                      O OBEY THE ORDER OF THIS COURT TO
PROVIDE EACU<0                              THE COURT, AND THE STATE CASE
REGISTRY WITH THE/CHANGE                     THE REQUIRED INFORMATION MAY
RESULT IN FURTHERjL|TIGATIO                  O ENFORCE THE ORDER, INCLUDING
CONTEMPT OF COURT. \A. FIND                  OFAfJONT^MPT MAY BE PUNISHED BY
CONFINEMENT IN JAILFOR-UPr                 SIX)M0NTHS^ A FINE OF UP TO $500 FOR
EACH     VIOLATION,        AND^A^MO            Y/^rtSDGMENT FOR PAYMENT OF
ATTORNEY'S FEES AND COURT

       Notice shall be given to the otherp^arty by^efrv^fthg)a cop^fthe notice to the party by
registered or certified mail, return receipt requested Noti>2e^ha11 be given to the Court by
delivering a copy of the notice either in pereoarto the clen^oT this Court or by registered or
certified mail addressed to the clerk at 301 Jackson Street^Rwhmond, TX 77469. Notice shall
be given to the state case registry by mailing a^cor^^f^he^nb^ce. to State Case Registry,
Contract Services Section, MC046S, P.O. Box 120^Aiistm^TexlS^8711-2017.
     NOTICE TO ANY PEACE OFFICER OF T,                                    XAS^YOU MAY
USE REASONABLE EFFORTS TO ENFORCE                                            jyCUSTODY
SPECIFIED IN THIS ORDER. A PEACE OFFICE                                        THE TERMS
OF A COURT ORDER AND THE OFFICER'S AGENCl                                        D TO THE
APPLICABLE IMMUNITY AGAINST ANY CLAIM,                                               RWISE,
REGARDING THE OFFICER'S GOOD FAITH ACTS PE                                             COPE
OF THE OFFICER'S DUTIES IN ENFORCING THE TERMS                                             T
RELATE TO CHILD CUSTODY. ANY PERSON WHO KN
FOR ENFORCEMENT AN ORDER THAT IS INVALID O
EFFECT COMMITS AN OFFENSE THAT MAY BE P
CONFINEMENT IN JAIL FOR AS LONG AS TWO YEARS ANlM F
MUCH AS $10,000.

     WARNINGS TO PARTIES: FAILURE TO OBEY A COURT ORDER FOR
CHILD SUPPORT OR FOR POSSESSION OF OR ACCESS TO A CHILD MAY

                                                                                           19
RESULT IN FURTHER LITIGATION TO ENFORCE THE ORDER, INCLUDING
CONTEMPTQFNpOURT. A FINDING OF CONTEMPT MAY BE PUNISHED BY
CONFrNE>!ENriN JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500 FOR
EACH/VJ0LATION, AND A MONEY JUDGMENT FOR PAYMENT OF
ATTORNEY'S FEES AND COURT COSTS.
        FAILURE OFXPAHTY TO MAKE A CHILD SUPPORT PAYMENT TO THE
          AND IN^TOE^ANNER REQUIRED BY ACOURT ORDER MAY RESULT
                   'S>t6t RECEIVING CREDIT FOR MAKING THE PAYMENT.
                                  ?TY TO PAY CHILD SUPPORT DOES NOT JUSTIFY
DENYING                                 IT-ORDERED POSSESSION OF OR ACCESS TO A
CHILD. RE                                 TO ALLOW POSSESSION OF OR ACCESS TO A
CHILD DOE                                FAILURE TO PAY COURT-ORDERED CHILD
SUPPORT TO THAT

Division of Marital


       The Court finds that thel following ijg a just and i   division ofthe parties' marital estate,
having due regard for the rightsVfeachj                         ofthe marriage.
Property to CHARLES MAND"

       IT IS ORDERED AND DEC                                           EVILLE, V is awarded the
following as his sole and separate pro                                    VILLE is divested of all
right title, interest and claim in andto that prj
H-l.   All household furniture, furnishings,                      objects, collectibles, appliances,
       and equipment in the possession of the                              LE, V or subject to bis
       sole control.

H-2.   All clothing, jewelry, and other personal effecfs        the posse'ssjlon of the\CHARLES
       MANDEVILLE, V or subject to his sole control
H-3.   All sums of cash in the possession ofthe CHARLE                              or subject to his
       sole control, including funds on deposit together with ace                             in the
       First Financial Bank account ending HI
H-4.   The 2011 Volkswagen Jetta motor vehicle, together with all pi
       title documents.

H-5.   One hundred percent (100%) of the gold and silver coins in the
       MANDEVILLE, V or subject to his sole control.

Property to DEBORAH MANDEVILLE

       IT IS ORDERED AND DECREED that DEBORAH MANDEVILLE is awarded the
following as her sole and separate property, and CHARLES MANDEVILLE, V is divested of all

                                                                                                  20



                                                                                                        5*
right title, interest and claim in and to that property:
                       furniture, funiishings, fixtures, goods, art objects, collectibles, appliances,
                   ment in the possession ofthe DEBORAH MANDEVILLE or subject to her sole

                                 and other personal effects in the possession of the DEBORAH
                                iject to her sole control.

                           in the possession of the DEBORAH MANDEVILLE or subject to her
        sojecontoa^mcludni^funds on deposit together with accrued but unpaid interest in the
       following accoufits:
       a.   The                     tfendingHB and
       b.   The                       count endingl
W-4.   One hundred pejKentiTO0J£)-ef-4he funds in the Merrill Lynch 401(k) as ofOctober 22,
       2014 together\wjtii any^nteFes^dividends, gains, or losses on that mount more
       particularly defined ir/a Qualified^DomesticRelations Order signed by the Court on the
       day this Final Decree of/Divorce is entered.
W-5.   One hundred percent\l0Q%)j)i>uie                              401(k) as of October 22, 2014
       together with any interest^iiyjderfa's,                    on that mount, more particularly
       defined in a Qualified Domestic Rel                           the Court on the day this Final
       Decree of Divorce is entered

W-6.   All sums, whether matured or Immature                       un^cphied, vested or otherwise,
       together with all increases thereof, th                       and any other rights related to
       the following accounts:

       a. The Vanguard Roth IRA; and
       b. The Vanguard Traditional IRA.

Division of Debt

Debts to CHARLES MANDEVILLE. V
                                                                                     o
       IT IS ORDERED AND DECREED that CHARLES MAN                                         1 pay, as a
part of the division of the estate of the parties, and shall in                            BORAH
MANDEVILLEand her property harmless from any failure to so
H-l.   All debts, charges, liabilities, and other obligations incurri
       MANDEVILLE, V, unlessexpressprovision is madein this deci
Debts to DEBORAH MANDEVILLE

       IT IS ORDERED AND DECREED that DEBORAH MANDEVILLE sh;                                as a part
of the division of the estate of the parties, and shall indemnify and ho! CHARLES
MANDEVILLE, V and his property harmless from anyfailure to so discharge, these items:
W-1. The following debts, charges, liabilities, and obligations:
                                                                                                  21



                                                                                                         3rt
         a   Sears account endin  igfl land
         b. Chase^aecount ending

                  sfcharges, liabilities, and other obligations incurred solely by DEBORAH
                SEVILLE, unless express provision is made in this decree to the contrary.

                                    DECREED that each party shall send to the other party, within
                         *& ^°pPy of ^y correspondence from a creditor or taxing authority
                            "^]ity of theother party.


         ITIS                           !REED that the following described property is confirmed as
 the separate property of DEj           MANDEVILLE:

 2006 Kia Sedona autwnohHe' VI                 •2M1WY163893

      Chevy Malibu automobj                       33066093055

Injunctive Relief


        IT IS ORDERED AND                                              DEVILLE and CHARLES
MANDEVILLE, V are permanently enjoi

    a. Making disparaging remarks regarding                                 IT IS ORDERED AND DECREED that DEBORAH MICHELLE MANDEVILLE'S
name is chaneeSTANFIELD PRINTING CO #291
                                2 LBS        l OF l
580-338-8418
CHARLES MANDEVILLE
322 N MAIN ST
                                                                                               TX 775 9-02
GUYMON OK 73942
SHIP ATTN: CHRISTOPHER A PRINE
 TO: FIRST COURT OF APPEALS
     301 FANNIN STREET                ^ .,                     UPS 2ND DAY AIR
        HOUSTON LX#7002-2066                                 ! TRACKING #: 1Z 732 600 02 0012 1790                             2
                             to*
SHIPPED FOR: CHARLES MANDEVILLE)                                BILLING: P/P
505-417-9933                   p\js
BY: STANFIELD PRINTING CO #29;L*«
                                                  FIRST COURT OF APPEALS
                                                  301 FANNIN ST
                                                                                                     PE 15.0 HP LaserJet Professional PI 102w 60.5V 01/2015
                                                  HOUSTON TX 77002-2031
                                                  iZ73260a020ai2             JTQO
                                                   DYBSQMP      TXHYKS78     flPB 16 85:65:58 6611
                                                  vU£^Jr79i__HllL15.3i3 ..ZEBBSZMBB—„;JJ_...'l.i..